Citation Nr: 0730591	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right shoulder torn 
rotator cuff as secondary to the service-connected disability 
of left shoulder brachial plexus injury with paralysis of the 
shoulder muscles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Nashville, Tennessee.

The veteran requested a Travel Board hearing before a 
Veterans Law Judge; however, he notified the RO prior to the 
scheduled hearing date that he would not attend the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD and for right 
shoulder torn rotator cuff as secondary to the service-
connected disability of left shoulder brachial plexus injury 
with paralysis of the shoulder muscles.

The veteran served on active duty from February 1968 to May 
1971.  He had service in the Republic of Vietnam from July 
1968 to July 1969.  The veteran's service decorations include 
the Air Medal Citation and the Vietnam Service Medal with 
Four Bronze Service Stars.

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision. See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

VA has a duty to assist veterans in developing their claims 
and the duty to assist extends to obtaining relevant medical 
records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2007).

Entitlement to Service Connection for PTSD

The veteran seeks service connection for PTSD.

In addition to the other requirements for service connection, 
establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  If VA determines that the veteran did not 
engage in combat, lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The record reflects that the veteran was diagnosed with PTSD 
by a private physician, Dr. M. O. in May 2001.  Both the 
veteran's statements and the private physician's opinion 
vaguely indicate the in-service stressors upon which the 
diagnosis of PTSD is based.  It is unclear whether the 
veteran engaged in combat as he maintains.  His military 
occupational specialty as indicated in the DA Form 20 as 
helicopter repairman does not necessarily support combat 
experience.  The veteran states that he was involved in 
combat and presents the Air Medal Citation as evidence 
thereof.  The Air Medal Citation states that it is awarded 
for active participation in more than twenty-five missions 
over hostile territory in support of combat ground forces.  
The Air Medal Citation is not conclusive of combat service 
without the "V" device.  It is also noted that the veteran 
is service connected for a shrapnel fragment wound of the 
left knee however the service medical records do not explain 
the circumstances of the injury nor does it appear that a 
Purple Heart was awarded.  

Corroboration of every detail of the claimed stressors is not 
necessary to demonstrate personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002) (citing and quoting 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997)).  However, 
without further information regarding the claimed stressors 
or the veteran's unit's action the Board cannot determine 
whether the veteran was in combat or exposed otherwise to the 
claimed stressors.

The veteran should be contacted and informed of the need to 
be as specific as possible in providing information regarding 
a claimed stressor, to include dates, his unit(s) of 
assignment, and the location of the unit.  The veteran should 
also be advised of other evidence that can be submitted to 
corroborate any claimed stressors such as statements from 
service comrades.

The veteran has not been afforded a VA psychiatric 
examination regarding PTSD.  While the evidence shows that 
the veteran has been diagnosed with PTSD, there is no 
evidence to show that the diagnosis was made based on a 
corroborated stressor.

Entitlement to Service Connection for Right Shoulder Torn 
Rotator Cuff

The veteran seeks service connection for right shoulder torn 
rotator cuff as secondary to the service-connected disability 
of left shoulder brachial plexus injury with paralysis of the 
shoulder muscles.

Service connection may be granted for a disability if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Board 
notes that the regulation addressing service connection for 
disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 
(Sept. 7, 2006), effective October 10, 2006.  Any increase in 
the severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury and not due to the natural progress of the 
nonservice-connected disease will be service connected.  

The veteran's service medical records (SMRs) reflect that he 
dislocated his left shoulder in-service and was subsequently 
found unfit for service due to a left shoulder brachial 
plexus injury with paralysis of the shoulder muscles by a 
February 1971 medical board proceeding.  The veteran was 
honorably discharged from service in May 1971.

In a November 1971 rating decision the RO granted service 
connection for left shoulder brachial plexus injury with 
paralysis of the shoulder muscles.

The veteran submitted his current claim for service 
connection for right shoulder torn rotator cuff as secondary 
to the service-connected disability of left shoulder brachial 
plexus injury with paralysis of the shoulder muscles in 
September 1999.

The veteran was afforded a VA orthopedic examination for his 
shoulder in June 2000.  The veteran denied any accident or 
injury to his right shoulder.  He further reported that he 
had been seen by a private orthopedist at "UT".  The 
orthopedist diagnosed the veteran's right shoulder with a 
partial tear in the rotator cuff and fraying bursal surface 
of the supraspinatus tendon.  The VA examiner did not comment 
as to whether there was any connection between the right 
shoulder injuries and the service-connected left shoulder 
disability.  In a document submitted by the veteran, which he 
states is from Dr. S. M., the opinion was provided that the 
veteran's right shoulder diagnosis was directly caused by his 
left shoulder disability.  The document is not signed by the 
physician nor is it on the physician's letterhead or other 
type of office form.  

In this case the veteran has established that he does have a 
current disability.  However, the VA examiner did not opine 
as to whether the veteran's current, right shoulder 
disability is proximately due to or the result of the 
veteran's service-connected left shoulder disability.  
Accordingly, the veteran should be afforded a VA medical 
examination.

Additionally, the veteran identified that he was treated and 
diagnosed by Dr. S. M., however, there is no evidence that VA 
attempted to obtain Dr. S. M.'s treatment and diagnostic 
notes.  Accordingly, the Board must remand the claim to 
obtain those records.

Accordingly, the case is REMANDED for the following:

1.  Contact the veteran and ask him to 
provide as much additional detail as 
possible regarding his claimed PTSD 
stressors, including the exact dates, or 
near to exact dates, of each event 
experienced, his unit(s) of assignment, 
and location(s).  Advise him that it 
would be helpful for him to obtain and 
submit evidence, which would serve to 
corroborate his stressors, such as 
statements from other servicemen who 
witnessed the claimed events.

2.  Obtain the testing and treatment 
records regarding the diagnosis of PTSD 
from Dr. M. O. and associate them with 
the file, provided that the veteran 
provides the necessary authorization.

3.  After completing the above, forward 
copies of the veteran's stressor 
statement, together with his DA Form 20, 
DD 214, and unit designations to the U. 
S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)) in an 
attempt to verify the claimed stressors.  

4.  After completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed in conjunction with the 
examination.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is advised that the veteran 
received a diagnosis of PTSD from his 
private physician; however, the diagnosis 
was not based on a review of verified 
stressors.  

The psychiatric examiner should review 
the summary of stressors to be provided 
and included in the claims folder, and 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include a complete rationale for 
all opinions expressed.

5.  Review the report of examination to 
ensure that the requirements of the 
foregoing paragraph have been satisfied.  
If not, the report should be returned for 
necessary corrective action, as 
appropriate.

6.  Obtain the testing and treatment 
records regarding the right shoulder torn 
rotator cuff from Dr. S. M. and associate 
them with the file, provided that the 
veteran provides the necessary 
authorization.

7.  After completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed in conjunction with the 
examination.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran's right shoulder torn rotator 
cuff is proximately due to or the result 
of or aggravated by the service-connected 
left shoulder brachial plexus injury with 
paralysis of the shoulder muscles.

8.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  Upon 
re-adjudication, the RO should comment on 
the Air Medal Citation as it pertains to 
the veteran's stated combat experience.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


